                                                       18-15773 TMD




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 In re:     Kenneth Owens                                             ) Case Number: 18-15773
                                                                      ) Chapter 13 Proceedings
                  Debtor.                                             ) Judge Arthur I. Harris

                              TRUSTEE'S MOTION TO DISMISS CASE

        Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter 13
Trustee (“Trustee”) herein, and hereby moves this Honorable Court to dismiss the case of the Debtor
(“Debtor”) pursuant to Section 1307 of the Bankruptcy Code. In support of this motion, Trustee makes
the following representations to the Court:

1.     Debtor filed a petition under Chapter 13 of Title 11, U.S.C. on September 26, 2018.
Contemporaneously with the petition, Debtor filed a proposed Chapter 13 Plan (the “Plan”) pursuant to
Section 1321 of the Bankruptcy Code. The Plan of Debtor requires payments to Trustee in the amount
of $315.00 each month.

2.      Pursuant to Section 1326 of the Bankruptcy Code, the debtor shall commence making payments
no later than thirty (30) days after the filing of the petition. As of the date of this pleading, Trustee is not
in receipt of any funds either from or on behalf of the debtor.

3.      Pursuant to Section 341 of the Bankruptcy Code, the meeting of creditors was scheduled for
November 14, 2018 and subsequently adjourned to November 21, 2018, in which Debtor failed to
appear.

4.      Section 1307(c)(1) of the Bankruptcy Code states that unreasonable delay by the debtor that
is prejudicial to creditors is grounds for dismissal of the case of the debtor. In addition, Section
1307(c)(4) of the Bankruptcy Code states that failure to start making payments to Trustee (as specified
in Section 1326 of the Bankruptcy Code) is grounds for dismissal of the case of the debtor. Trustee
believes that the failure of Debtor to appear for examination and start making payments to Trustee
has unreasonably delayed the administration of the case of Debtor and ultimately delayed the potential
repayment of the creditors of the estate of Debtor. As a result, cause exists to dismiss the case of
Debtor.

        WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable
Court to grant this motion and dismiss the case of Debtor for the aforementioned reasons cited and for
such other relief as the Court deems proper and just.

                                                    /S/ Lauren A. Helbling
                                                    LAUREN A. HELBLING (#0038934)
                                                    Chapter 13 Trustee
                                                    200 Public Square, Suite 3860
                                                    Cleveland OH 44114-2321
                                                    Phone (216) 621-4268       Fax (216) 621-4806
                                                    ch13trustee@ch13cleve.com




  18-15773-aih       Doc 14      FILED 12/07/18              ENTERED 12/07/18 14:51:06           Page 1 of 2
                                    CERTIFICATE OF SERVICE

I certify that on December 7, 2018 a true and correct copy of this Trustee’s Motion to Dismiss Case was
served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       Melissa L. Resar, on behalf of Kenneth Owens, Debtor, at mresar@ohiolegalclinic.com

And by regular U.S. mail, postage prepaid, on:

       Kenneth Owens, Debtor, at 2902 Woodhill Road #2, Cleveland, OH 44104


                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland OH 44114-2321
                                                 Phone (216) 621-4268       Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com

LAH/kb
12/7/18




 18-15773-aih      Doc 14     FILED 12/07/18       ENTERED 12/07/18 14:51:06           Page 2 of 2
